Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas, M.D., M.P.H., appeals the district court’s order adopting the magistrate judge’s recommendation to affirm the Commissioner’s decision denying her disability insurance benefits under the Social Security Act, as well as its order denying her Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, although we grant Assa’ad-Fal-tas’s motion for leave to proceed in forma pauperis, we deny her motion for extension of time to file a supplemental pro se brief and affirm the district court’s orders. See Assa’ad-Faltas v. Commissioner of Soc. Sec., No. 3:06-cv-00080-TLW (D.S.C. Mar. 27, 2007; filed Oct. 19, 2009, entered Oct. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.